Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This office action is in response to the filing with the office dated 09/01/2020. 
Information Disclosure Statement
3. The information disclosure statements (IDS) submitted on 09/01/2020 and 07/22/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections – 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4. Claims 1-3, 5-20  are rejected under 35 U.S.C. 103 as being unpatentable over  Murphree et al (US 2016/0258280 A1).

    PNG
    media_image1.png
    680
    330
    media_image1.png
    Greyscale
Regarding independent claim 1, Murphree et al (US 2016/0258280 A1) teaches, An apparatus comprising: a housing (element 30, figure 2) that houses a magnetic field sensor (element 40, figure 2), wherein the housing is adapted to integrate into an oilfield tubular (figures 1 and 2, element 16 is part of a tubular string 12 is positioned in a wellbore 14, with the tubular string having multiple injection valves 16a-e, paragraph [0018]); a source of magnetic flux (element 38  or element 68 permanent magnet included in device 38, figure 2, The magnetic device 38 is depicted in FIG. 2 as being generally cylindrical, but other shapes and types of magnetic devices (such as, balls, darts, plugs, wipers, fluids, gels, etc.) may be used in other examples. For example, a ferrofluid, magnetorheological fluid, or any other fluid having magnetic properties which can be sensed by the sensor 40, could be pumped to or past the sensor in order to transmit a magnetic signal to the actuator 50 [0035]; paragraphs [0035]-[0038], [0053]); a magnetic sensor housed within the housing and situated to measure magnetic flux generated by the source of magnetic flux (element 40, figure 2, paragraphs [0035]-[0038]); and a computing device communicatively coupled to the magnetic sensor and programmed to, determine whether a magnetic measurement transmitted from the 
    PNG
    media_image2.png
    681
    396
    media_image2.png
    Greyscale
magnetic sensor satisfies at least a first detection criterion (the sensor 40 is connected to electronic circuitry 42 which determines whether the sensor has detected a particular predetermined magnetic field, or pattern or combination of magnetic fields, magnetic permittivity or other magnetic properties of the magnetic device 38. For example, the electronic circuitry 42 could have the predetermined magnetic field(s), magnetic permittivity or other magnetic properties programmed into non-volatile memory for comparison to magnetic fields/properties detected by the sensor 40 [0039]; The electronic circuitry 42 could determine whether the measured magnetic fields exceed the adaptive magnetic field level (paragraph [0042]); and indicate presence of a first fluid based on a determination that the magnetic measurement satisfies the first detection criterion which corresponds to a first magnetic permeability associated with the first fluid (If the electronic circuitry 42 determines that the sensor 40 has detected the predetermined magnetic field(s) or change(s) in magnetic field(s), the electronic circuitry causes a valve device 44 to open [0042]).
 Murphree et al does not teach verbatim, first fluid, first magnetic permeability and the first detection criterion.
However Murphree et al teaches, The fluid 24 could be any type of fluid which is injected into an earth formation, e.g., for stimulation, conformance, acidizing, fracturing, water-flooding, steam-flooding, treatment, gravel packing, cementing, or any other purpose (paragraph [0030]); To open the valve 16, a magnetic device 38 is displaced into the valve to activate an actuator 50 thereof. The magnetic device 38 is depicted in FIG. 2 as being generally cylindrical, but other shapes and types of magnetic devices (such as, balls, darts, plugs, wipers, fluids, gels, etc.) may be used in other examples. For example, a ferrofluid, magnetorheological fluid, or any other fluid having magnetic properties which can be sensed by the sensor 40, could be pumped to or past the sensor in order to transmit a magnetic signal to the actuator 50 (paragraph [0035]); The sensor 40 is connected to electronic circuitry 42 which determines whether the sensor has detected a particular predetermined magnetic field, or pattern or combination of magnetic fields, magnetic permittivity or other magnetic properties of the magnetic device 38. For example, the electronic circuitry 42 could have the predetermined magnetic field(s), magnetic permittivity or other magnetic properties programmed into non-volatile memory for comparison to magnetic fields/properties detected by the sensor 40 (paragraph [0039]); If the electronic circuitry 42 determines that the sensor 40 has detected the predetermined magnetic field(s) or change(s) in magnetic field(s), the electronic circuitry causes a valve device 44 to open (paragraph [0042]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Murphree et al by providing for monitoring the presence of detectable magnetic member in the fluid as taught by Murphree et al  (paragraphs [0037], [0039]-[0042]).
One of the ordinary skill in the art would have been motivated to make such a modification to detect the presence  of detectable magnetic member in the fluid as taught by Murphree et al  (paragraphs [0037], [0039]-[0042]).

Regarding dependent claim 2, Murphree et al (US 20160258280 A1) teaches the apparatus of claim 1.
Murphree et al further teaches, further comprising a shield (element 84) to protect the housing, the magnetic flux source, the magnetic sensor, and the computing device (paragraphs [0076]-[0077]).

Regarding dependent claim 3, Murphree et al (US 20160258280 A1) teaches the apparatus of claim 2.
Murphree et al further teaches, wherein the source of magnetic flux is attached to the shield or the housing (paragraph [0053]).

Regarding dependent claim 5, Murphree et al (US 20160258280 A1) teaches the apparatus of claim 1.
Murphree et al further teaches, wherein the computing device programmed to determine whether a magnetic measurement transmitted from the magnetic sensor satisfies at least a first detection criterion comprises the computing device programmed to determine whether the magnetic measurement is within a first range of magnetic measurements corresponding to the first magnetic permeability (The sensor 40 is connected to electronic circuitry 42 which determines whether the sensor has detected a particular predetermined magnetic field, or pattern or combination of magnetic fields, magnetic permittivity or other magnetic properties of the magnetic device 38. For example, the electronic circuitry 42 could have the predetermined magnetic field(s), magnetic permittivity or other magnetic properties programmed into non-volatile memory for comparison to magnetic fields/properties detected by the sensor 40 [0039]; The electronic circuitry 42 could determine whether the measured magnetic fields exceed the adaptive magnetic field level (paragraph [0042]); and indicate presence of a first fluid based on a determination that the magnetic measurement satisfies the first detection criterion which corresponds to a first magnetic permeability associated with the first fluid. (If the electronic circuitry 42 determines that the sensor 40 has detected the predetermined magnetic field(s) or change(s) in magnetic field(s), the electronic circuitry causes a valve device 44 to open [0042]. 
Murphree et al does not teach verbatim, first range of magnetic measurements corresponding to the first magnetic permeability.
However Murphree et al teaches, The fluid 24 could be any type of fluid which is injected into an earth formation, e.g., for stimulation, conformance, acidizing, fracturing, water-flooding, steam-flooding, treatment, gravel packing, cementing, or any other purpose (paragraph [0030]); To open the valve 16, a magnetic device 38 is displaced into the valve to activate an actuator 50 thereof. The magnetic device 38 is depicted in FIG. 2 as being generally cylindrical, but other shapes and types of magnetic devices (such as, balls, darts, plugs, wipers, fluids, gels, etc.) may be used in other examples. For example, a ferrofluid, magnetorheological fluid, or any other fluid having magnetic properties which can be sensed by the sensor 40, could be pumped to or past the sensor in order to transmit a magnetic signal to the actuator 50 (paragraph [0035]); The sensor 40 is connected to electronic circuitry 42 which determines whether the sensor has detected a particular predetermined magnetic field, or pattern or combination of magnetic fields, magnetic permittivity or other magnetic properties of the magnetic device 38. For example, the electronic circuitry 42 could have the predetermined magnetic field(s), magnetic permittivity or other magnetic properties programmed into non-volatile memory for comparison to magnetic fields/properties detected by the sensor 40 (paragraph [0039]); If the electronic circuitry 42 determines that the sensor 40 has detected the predetermined magnetic field(s) or change(s) in magnetic field(s), the electronic circuitry causes a valve device 44 to open (paragraph [0042]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Murphree et al to provide for monitoring the presence of detectable magnetic member in the fluid as taught by Murphree et al  (paragraphs [0037], [0039]-[0042]).
One of the ordinary skill in the art would have been motivated to make such a modification to detect the presence  of detectable magnetic member in the fluid as taught by Murphree et al  (paragraphs [0037], [0039]-[0042]).

Regarding dependent claim 6, Murphree et al (US 20160258280 A1) teaches the apparatus of claim 1.
Murphree et al further teaches, wherein the computing device programmed to determine whether a magnetic measurement transmitted from the magnetic sensor satisfies a detection criterion comprises the computing device programmed to determine whether the magnetic measurement changes above a threshold amount ([0039] The sensor 40 is connected to electronic circuitry 42 which determines whether the sensor has detected a particular predetermined magnetic field, or pattern or combination of magnetic fields, magnetic permittivity or other magnetic properties of the magnetic device 38. For example, the electronic circuitry 42 could have the predetermined magnetic field(s), magnetic permittivity or other magnetic properties programmed into non-volatile memory for comparison to magnetic fields/properties detected by the sensor 40).
Murphree et al does not teach verbatim, magnetic measurement changes above a threshold amount.
However Murphree et al teaches, The fluid 24 could be any type of fluid which is injected into an earth formation, e.g., for stimulation, conformance, acidizing, fracturing, water-flooding, steam-flooding, treatment, gravel packing, cementing, or any other purpose (paragraph [0030]); To open the valve 16, a magnetic device 38 is displaced into the valve to activate an actuator 50 thereof. The magnetic device 38 is depicted in FIG. 2 as being generally cylindrical, but other shapes and types of magnetic devices (such as, balls, darts, plugs, wipers, fluids, gels, etc.) may be used in other examples. For example, a ferrofluid, magnetorheological fluid, or any other fluid having magnetic properties which can be sensed by the sensor 40, could be pumped to or past the sensor in order to transmit a magnetic signal to the actuator 50 (paragraph [0035]); The sensor 40 is connected to electronic circuitry 42 which determines whether the sensor has detected a particular predetermined magnetic field, or pattern or combination of magnetic fields, magnetic permittivity or other magnetic properties of the magnetic device 38. For example, the electronic circuitry 42 could have the predetermined magnetic field(s), magnetic permittivity or other magnetic properties programmed into non-volatile memory for comparison to magnetic fields/properties detected by the sensor 40 (paragraph [0039]); If the electronic circuitry 42 determines that the sensor 40 has detected the predetermined magnetic field(s) or change(s) in magnetic field(s), the electronic circuitry causes a valve device 44 to open (paragraph [0042], valve opening after a predetermined amount of time or predetermined number of magnetic devices  being detected by the sensor 40 ([0066],[0067]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Murphree et al to provide for monitoring the presence of detectable magnetic member in the fluid as taught by Murphree et al  (paragraphs [0037], [0039]-[0042]).
One of the ordinary skill in the art would have been motivated to make such a modification to detect the presence  of detectable magnetic member in the fluid as taught by Murphree et al  (paragraphs [0037], [0039]-[0042]).

Regarding dependent claim 7, Murphree et al (US 2016/0258280 A1) teaches the apparatus of claim 1.
Murphree et al further teaches, wherein the computing device programmed to indicate presence of the first fluid comprises the computing device being programmed to send a signal to an actuating mechanism to stop fluid flow into an oilfield tubular to which the housing is integrated (paragraphs [0066] [0067]; Various different techniques may be used to control actuation of the valve devices 44. For example, one of the valve devices 44 may be opened when a first magnetic device 38 is displaced into the valve 16, and the other valve device may be opened when a second magnetic device is displaced into the valve. As another example, the second valve device 44 may be actuated in response to passage of a predetermined amount of time from a particular magnetic device 38, or a predetermined number of magnetic devices, being detected by the sensor 40 [0066]. As yet another example, the first valve device 44 may actuate when a certain number of magnetic devices 38 have been displaced into the valve 16, and the second valve device 44 may actuate when another number of magnetic devices have been displaced into the valve. In other examples, the first valve device 44 could actuate when an appropriate magnetic signal is detected by the sensor 40, and the second magnetic device could actuate when another sensor senses another condition (such as, a change in temperature, pressure, etc.). Thus, it should be understood that any technique for controlling actuation of the valve devices 44 may be used, in keeping with the scope of this disclosure [0067]).

Regarding dependent claim 8, Murphree et al (US 2016/0258280 A1) teaches the apparatus of claim 1.
Murphree et al further teaches, wherein the computing device programmed to determine whether a magnetic measurement transmitted from the magnetic sensor satisfies at least a first detection criterion comprises the computing device programmed to determine whether the magnetic measurement satisfies a second detection criterion which corresponds to a second magnetic permeability associated with a second fluid (paragraphs [0066] [0067]; Various different techniques may be used to control actuation of the valve devices 44. For example, one of the valve devices 44 may be opened when a first magnetic device 38 is displaced into the valve 16, and the other valve device may be opened when a second magnetic device is displaced into the valve. As another example, the second valve device 44 may be actuated in response to passage of a predetermined amount of time from a particular magnetic device 38, or a predetermined number of magnetic devices, being detected by the sensor 40 [0066]. As yet another example, the first valve device 44 may actuate when a certain number of magnetic devices 38 have been displaced into the valve 16, and the second valve device 44 may actuate when another number of magnetic devices have been displaced into the valve. In other examples, the first valve device 44 could actuate when an appropriate magnetic signal is detected by the sensor 40, and the second magnetic device could actuate when another sensor senses another condition (such as, a change in temperature, pressure, etc.). Thus, it should be understood that any technique for controlling actuation of the valve devices 44 may be used, in keeping with the scope of this disclosure [0067]).
Murphree et al further teaches, The fluid 24 could be any type of fluid which is injected into an earth formation, e.g., for stimulation, conformance, acidizing, fracturing, water-flooding, steam-flooding, treatment, gravel packing, cementing, or any other purpose (paragraph [0030]); To open the valve 16, a magnetic device 38 is displaced into the valve to activate an actuator 50 thereof. The magnetic device 38 is depicted in FIG. 2 as being generally cylindrical, but other shapes and types of magnetic devices (such as, balls, darts, plugs, wipers, fluids, gels, etc.) may be used in other examples. For example, a ferrofluid, magnetorheological fluid, or any other fluid having magnetic properties which can be sensed by the sensor 40, could be pumped to or past the sensor in order to transmit a magnetic signal to the actuator 50 (paragraph [0035]); The sensor 40 is connected to electronic circuitry 42 which determines whether the sensor has detected a particular predetermined magnetic field, or pattern or combination of magnetic fields, magnetic permittivity or other magnetic properties of the magnetic device 38. For example, the electronic circuitry 42 could have the predetermined magnetic field(s), magnetic permittivity or other magnetic properties programmed into non-volatile memory for comparison to magnetic fields/properties detected by the sensor 40 (paragraph [0039]); If the electronic circuitry 42 determines that the sensor 40 has detected the predetermined magnetic field(s) or change(s) in magnetic field(s), the electronic circuitry causes a valve device 44 to open (paragraph [0042], valve opening after a predetermined amount of time or predetermined number of magnetic devices  being detected by the sensor 40 ([0066],[0067]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Murphree et al to provide a combination of fluids for monitoring the presence of detectable magnetic member in the fluid as taught by Murphree et al  (paragraphs [0037], [0039]-[0042]).
One of the ordinary skill in the art would have been motivated to make such a modification to detect the presence  of detectable magnetic member in the fluid as taught by Murphree et al  (paragraphs [0037], [0039]-[0042]).

Regarding dependent claim 9, Murphree et al (US 2016/0258280 A1) teaches the apparatus of claim 1.
Murphree et al further teaches, where the magnetic sensor comprises one of a GMR sensor, a force sensor, and a Hall sensor (paragraph [0038]).

Regarding dependent claim 10, Murphree et al (US 2016/0258280 A1) teaches the apparatus of claim 1.
Murphree et al further teaches, wherein the magnetic measurement comprises one of magnetic flux, magnetic field, and magnetic force (paragraph [0038]-[0043]).

Regarding dependent claim 11, Murphree et al (US 2016/0258280 A1) teaches the apparatus of claim 1.
Murphree et al further teaches, wherein the magnetic sensor is attached to the housing (figure 2).
Regarding dependent claim 12, Murphree et al (US 2016/0258280 A1) teaches the apparatus of claim 1.
Murphree et al further teaches, further comprising a pair of magnetic amplifiers that focus a magnetic field generated by the source of magnetic flux (paragraphs [0076]-[0077]).

Regarding dependent claim 13, Murphree et al (US 2016/0258280 A1) teaches the apparatus of claim 1.
Murphree et al further teaches further comprising a non-ferromagnetic plug inserted into the housing, wherein the non-ferromagnetic plug provides a window into an interior of an oilfield tubular into which the housing is integrated (plug 80 , pressure barrier 82, paragraph [0073]-[0074]).

Regarding independent claim 14, Murphree et al (US 2016/0258280 A1) teaches,  An apparatus comprising: an oilfield tubular (element 12); a housing at least partially integrated into the oilfield tubular (figures 1 and 2, element 16 is part of a tubular string 12 is positioned in a wellbore 14, with the tubular string having multiple injection valves 16a-e, paragraph [0018]); a source of magnetic flux (element 38  or element 68 permanent magnet included in device 38, figure 2, The magnetic device 38 is depicted in FIG. 2 as being generally cylindrical, but other 
    PNG
    media_image1.png
    680
    330
    media_image1.png
    Greyscale
shapes and types of magnetic devices (such as, balls, darts, plugs, wipers, fluids, gels, etc.) may be used in other examples. For example, a ferrofluid, magnetorheological fluid, or any other fluid having magnetic properties which can be sensed by the sensor 40, could be pumped to or past the sensor in order to transmit a magnetic signal to the actuator 50 [0035]; paragraphs [0035]-[0038], [0053]); a magnetic sensor housed within the housing and situated to measure the magnetic flux generated by the source of magnetic flux (element 40, figure 2, paragraphs [0035]-[0038]); and a computing device coupled to the magnetic sensor programmed to, determine whether a magnetic measurement transmitted from the magnetic sensor satisfies at least a first detection 
    PNG
    media_image2.png
    681
    396
    media_image2.png
    Greyscale
criterion (The sensor 40 is connected to electronic circuitry 42 which determines whether the sensor has detected a particular predetermined magnetic field, or pattern or combination of magnetic fields, magnetic permittivity or other magnetic properties of the magnetic device 38. For example, the electronic circuitry 42 could have the predetermined magnetic field(s), magnetic permittivity or other magnetic properties programmed into non-volatile memory for comparison to magnetic fields/properties detected by the sensor 40 [0039]; The electronic circuitry 42 could determine whether the measured magnetic fields exceed the adaptive magnetic field level (paragraph [0042]); and indicate presence of a first fluid based on a determination that the magnetic measurement satisfies the first detection criterion which corresponds to a first magnetic permeability associated with the first fluid (If the electronic circuitry 42 determines that the sensor 40 has detected the predetermined magnetic field(s) or change(s) in magnetic field(s), the electronic circuitry causes a valve device 44 to open [0042].
Murphree et al does not teach verbatim, first fluid, first magnetic permeability and the first detection criterion.
However Murphree et al teaches, The fluid 24 could be any type of fluid which is injected into an earth formation, e.g., for stimulation, conformance, acidizing, fracturing, water-flooding, steam-flooding, treatment, gravel packing, cementing, or any other purpose (paragraph [0030]); To open the valve 16, a magnetic device 38 is displaced into the valve to activate an actuator 50 thereof. The magnetic device 38 is depicted in FIG. 2 as being generally cylindrical, but other shapes and types of magnetic devices (such as, balls, darts, plugs, wipers, fluids, gels, etc.) may be used in other examples. For example, a ferrofluid, magnetorheological fluid, or any other fluid having magnetic properties which can be sensed by the sensor 40, could be pumped to or past the sensor in order to transmit a magnetic signal to the actuator 50 (paragraph [0035]); The sensor 40 is connected to electronic circuitry 42 which determines whether the sensor has detected a particular predetermined magnetic field, or pattern or combination of magnetic fields, magnetic permittivity or other magnetic properties of the magnetic device 38. For example, the electronic circuitry 42 could have the predetermined magnetic field(s), magnetic permittivity or other magnetic properties programmed into non-volatile memory for comparison to magnetic fields/properties detected by the sensor 40 (paragraph [0039]); If the electronic circuitry 42 determines that the sensor 40 has detected the predetermined magnetic field(s) or change(s) in magnetic field(s), the electronic circuitry causes a valve device 44 to open (paragraph [0042]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Murphree et al by providing for monitoring the presence of detectable magnetic member in the fluid as taught by Murphree et al  (paragraphs [0037], [0039]-[0042]).
One of the ordinary skill in the art would have been motivated to make such a modification to detect the presence  of detectable magnetic member in the fluid as taught by Murphree et al  (paragraphs [0037], [0039]-[0042]).

Regarding dependent claim 15, Murphree et al (US 2016/0258280 A1) teaches the apparatus of claim 14.
Murphree et al further teaches, wherein the computing device programmed to determine whether a magnetic measurement transmitted from the magnetic sensor satisfies at least a first detection criterion comprises the computing device programmed to determine whether the magnetic measurement is within a first range of magnetic measurements corresponding to the first magnetic permeability (The sensor 40 is connected to electronic circuitry 42 which determines whether the sensor has detected a particular predetermined magnetic field, or pattern or combination of magnetic fields, magnetic permittivity or other magnetic properties of the magnetic device 38. For example, the electronic circuitry 42 could have the predetermined magnetic field(s), magnetic permittivity or other magnetic properties programmed into non-volatile memory for comparison to magnetic fields/properties detected by the sensor 40 [0039]; The electronic circuitry 42 could determine whether the measured magnetic fields exceed the adaptive magnetic field level (paragraph [0042]); 
Murphree et al does not teach verbatim, first range of magnetic measurements corresponding to the first magnetic permeability.
However Murphree et al teaches, The fluid 24 could be any type of fluid which is injected into an earth formation, e.g., for stimulation, conformance, acidizing, fracturing, water-flooding, steam-flooding, treatment, gravel packing, cementing, or any other purpose (paragraph [0030]); To open the valve 16, a magnetic device 38 is displaced into the valve to activate an actuator 50 thereof. The magnetic device 38 is depicted in FIG. 2 as being generally cylindrical, but other shapes and types of magnetic devices (such as, balls, darts, plugs, wipers, fluids, gels, etc.) may be used in other examples. For example, a ferrofluid, magnetorheological fluid, or any other fluid having magnetic properties which can be sensed by the sensor 40, could be pumped to or past the sensor in order to transmit a magnetic signal to the actuator 50 (paragraph [0035]); The sensor 40 is connected to electronic circuitry 42 which determines whether the sensor has detected a particular predetermined magnetic field, or pattern or combination of magnetic fields, magnetic permittivity or other magnetic properties of the magnetic device 38. For example, the electronic circuitry 42 could have the predetermined magnetic field(s), magnetic permittivity or other magnetic properties programmed into non-volatile memory for comparison to magnetic fields/properties detected by the sensor 40 (paragraph [0039]); If the electronic circuitry 42 determines that the sensor 40 has detected the predetermined magnetic field(s) or change(s) in magnetic field(s), the electronic circuitry causes a valve device 44 to open (paragraph [0042]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Murphree et al to provide for monitoring the presence of detectable magnetic member in the fluid as taught by Murphree et al  (paragraphs [0037], [0039]-[0042]).
One of the ordinary skill in the art would have been motivated to make such a modification to detect the presence  of detectable magnetic member in the fluid as taught by Murphree et al  (paragraphs [0037], [0039]-[0042]).

Regarding dependent claim 16, Murphree et al (US 2016/0258280 A1) teaches the apparatus of claim 14.
Murphree et al further teaches, wherein the computing device programmed to determine whether a magnetic measurement transmitted from the magnetic sensor satisfies a detection criterion comprises the computing device programmed to determine whether the magnetic measurement changes above a threshold amount ([0039] The sensor 40 is connected to electronic circuitry 42 which determines whether the sensor has detected a particular predetermined magnetic field, or pattern or combination of magnetic fields, magnetic permittivity or other magnetic properties of the magnetic device 38. For example, the electronic circuitry 42 could have the predetermined magnetic field(s), magnetic permittivity or other magnetic properties programmed into non-volatile memory for comparison to magnetic fields/properties detected by the sensor 40).
Murphree et al does not teach verbatim, magnetic measurement changes above a threshold amount.
However Murphree et al teaches, The fluid 24 could be any type of fluid which is injected into an earth formation, e.g., for stimulation, conformance, acidizing, fracturing, water-flooding, steam-flooding, treatment, gravel packing, cementing, or any other purpose (paragraph [0030]); To open the valve 16, a magnetic device 38 is displaced into the valve to activate an actuator 50 thereof. The magnetic device 38 is depicted in FIG. 2 as being generally cylindrical, but other shapes and types of magnetic devices (such as, balls, darts, plugs, wipers, fluids, gels, etc.) may be used in other examples. For example, a ferrofluid, magnetorheological fluid, or any other fluid having magnetic properties which can be sensed by the sensor 40, could be pumped to or past the sensor in order to transmit a magnetic signal to the actuator 50 (paragraph [0035]); The sensor 40 is connected to electronic circuitry 42 which determines whether the sensor has detected a particular predetermined magnetic field, or pattern or combination of magnetic fields, magnetic permittivity or other magnetic properties of the magnetic device 38. For example, the electronic circuitry 42 could have the predetermined magnetic field(s), magnetic permittivity or other magnetic properties programmed into non-volatile memory for comparison to magnetic fields/properties detected by the sensor 40 (paragraph [0039]); If the electronic circuitry 42 determines that the sensor 40 has detected the predetermined magnetic field(s) or change(s) in magnetic field(s), the electronic circuitry causes a valve device 44 to open (paragraph [0042], valve opening after a predetermined amount of time or predetermined number of magnetic devices  being detected by the sensor 40 ([0066],[0067]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Murphree et al to provide for monitoring the presence of detectable magnetic member in the fluid as taught by Murphree et al  (paragraphs [0037], [0039]-[0042]).
One of the ordinary skill in the art would have been motivated to make such a modification to detect the presence  of detectable magnetic member in the fluid as taught by Murphree et al  (paragraphs [0037], [0039]-[0042]).

Regarding dependent claim 17, Murphree et al (US 2016/0258280 A1) teaches the apparatus of claim 14.
Murphree et al further teaches, wherein the computing device programmed to indicate presence of the first fluid comprises the computing device programmed to send a signal to an actuating mechanism to stop fluid flow into the oilfield tubular (paragraphs [0042], [0066], [0067],  and any combination of number of magnetic device(s) 38, pattern on one or more magnetic device(s), pattern of magnetic devices, spacing in time between magnetic devices, etc., can be detected by the magnetic sensor 40 and evaluated by the electronic circuitry 42 to determine whether the valve 16 should be actuated. Any unique combination of number of magnetic device(s) 38, pattern on one or more magnetic device(s), pattern of magnetic devices, spacing in time between magnetic devices, etc., may be used to select which of multiple sets of valves 16 will be actuated [0095]).

Regarding independent claim 18, Murphree et al (US 2016/0258280 A1) teaches, An apparatus comprising: a housing (element 30, figure 12) that houses a magnetic sensor (element 40, figure 12) and that comprises a plug made of a ferromagnetic material (element 80., figure 12), wherein the housing is adapted to integrate into an oilfield tubular with the plug providing a 
    PNG
    media_image3.png
    592
    377
    media_image3.png
    Greyscale
window into an interior of the oilfield tubular (a tubular string 12 is positioned in a wellbore 14, with the tubular string having multiple injection valves 16a-e and packers 18a-e interconnected therein [0018], window 84 in [0077]); a source of magnetic flux; a magnetic sensor housed within the housing and located between the source of magnetic flux and the plug [0077]); a computing device communicatively coupled to the magnetic sensor and programmed to, determine whether a magnetic measurement transmitted from the magnetic sensor satisfies at least a first detection criterion (the sensor 40 is connected to electronic circuitry 42 which determines whether the sensor has detected a particular predetermined magnetic field, or pattern or combination of magnetic fields, magnetic permittivity or other magnetic properties of the magnetic device 38. For example, the electronic circuitry 42 could have the predetermined magnetic field(s), magnetic permittivity or other magnetic properties programmed into non-volatile memory for comparison to magnetic fields/properties detected by the sensor 40 [0039]; The electronic circuitry 42 could determine whether the measured magnetic fields exceed the adaptive magnetic field level (paragraph [0042]); and a shield (element 84a, figure 15-18, paragraphs [0100], [0103]-[0111], [0115]) to protect the housing, the source of magnetic flux, the magnetic sensor, and the computing device paragraphs [0100], [0103]-[0111], [0115]).
Murphree et al does not teach verbatim, first fluid, first magnetic permeability and the first detection criterion.
However Murphree et al teaches, The fluid 24 could be any type of fluid which is injected into an earth formation, e.g., for stimulation, conformance, acidizing, fracturing, water-flooding, steam-flooding, treatment, gravel packing, cementing, or any other purpose (paragraph [0030]); To open the valve 16, a magnetic device 38 is displaced into the valve to activate an actuator 50 thereof. The magnetic device 38 is depicted in FIG. 2 as being generally cylindrical, but other shapes and types of magnetic devices (such as, balls, darts, plugs, wipers, fluids, gels, etc.) may be used in other examples. For example, a ferrofluid, magnetorheological fluid, or any other fluid having magnetic properties which can be sensed by the sensor 40, could be pumped to or past the sensor in order to transmit a magnetic signal to the actuator 50 (paragraph [0035]); The sensor 40 is connected to electronic circuitry 42 which determines whether the sensor has detected a particular predetermined magnetic field, or pattern or combination of magnetic fields, magnetic permittivity or other magnetic properties of the magnetic device 38. For example, the electronic circuitry 42 could have the predetermined magnetic field(s), magnetic permittivity or other magnetic properties programmed into non-volatile memory for comparison to magnetic fields/properties detected by the sensor 40 (paragraph [0039]); If the electronic circuitry 42 determines that the sensor 40 has detected the predetermined magnetic field(s) or change(s) in magnetic field(s), the electronic circuitry causes a valve device 44 to open (paragraph [0042]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Murphree et al by providing for monitoring the presence of detectable magnetic member in the fluid as taught by Murphree et al  (paragraphs [0037], [0039]-[0042]).
One of the ordinary skill in the art would have been motivated to make such a modification to detect the presence  of detectable magnetic member in the fluid as taught by Murphree et al  (paragraphs [0037], [0039]-[0042]).

Regarding dependent claim 19, Murphree et al (US 2016/0258280 A1) teaches the apparatus of claim 19.
Murphree et al further teaches, wherein the computing device programmed to determine whether a magnetic measurement transmitted from the magnetic sensor satisfies at least a first detection criterion comprises the computing device programmed to determine whether the magnetic measurement is within a first range of magnetic measurements corresponding to the first magnetic permeability (paragraphs [0035-0039], [0042]).
Murphree et al does not teach verbatim, first fluid, first range of measurements, first magnetic permeability and the first detection criterion.
However Murphree et al teaches, The fluid 24 could be any type of fluid which is injected into an earth formation, e.g., for stimulation, conformance, acidizing, fracturing, water-flooding, steam-flooding, treatment, gravel packing, cementing, or any other purpose (paragraph [0030]); To open the valve 16, a magnetic device 38 is displaced into the valve to activate an actuator 50 thereof. The magnetic device 38 is depicted in FIG. 2 as being generally cylindrical, but other shapes and types of magnetic devices (such as, balls, darts, plugs, wipers, fluids, gels, etc.) may be used in other examples. For example, a ferrofluid, magnetorheological fluid, or any other fluid having magnetic properties which can be sensed by the sensor 40, could be pumped to or past the sensor in order to transmit a magnetic signal to the actuator 50 (paragraph [0035]); The sensor 40 is connected to electronic circuitry 42 which determines whether the sensor has detected a particular predetermined magnetic field, or pattern or combination of magnetic fields, magnetic permittivity or other magnetic properties of the magnetic device 38. For example, the electronic circuitry 42 could have the predetermined magnetic field(s), magnetic permittivity or other magnetic properties programmed into non-volatile memory for comparison to magnetic fields/properties detected by the sensor 40 (paragraph [0039]); If the electronic circuitry 42 determines that the sensor 40 has detected the predetermined magnetic field(s) or change(s) in magnetic field(s), the electronic circuitry causes a valve device 44 to open (paragraph [0042]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Murphree et al by providing for monitoring the presence of detectable magnetic member in the fluid as taught by Murphree et al  (paragraphs [0037], [0039]-[0042]).
One of the ordinary skill in the art would have been motivated to make such a modification to detect the presence  of detectable magnetic member in the fluid as taught by Murphree et al  (paragraphs [0037], [0039]-[0042]).

Regarding dependent claim 20, Murphree et al (US 2016/0258280 A1) teaches the apparatus of claim 19.
Murphree et al further teaches, wherein the computing device programmed to determine whether a magnetic measurement transmitted from the magnetic sensor satisfies a detection criterion comprises the computing device programmed to determine whether the magnetic measurement changes above a threshold amount ([0039] The sensor 40 is connected to electronic circuitry 42 which determines whether the sensor has detected a particular predetermined magnetic field, or pattern or combination of magnetic fields, magnetic permittivity or other magnetic properties of the magnetic device 38. For example, the electronic circuitry 42 could have the predetermined magnetic field(s), magnetic permittivity or other magnetic properties programmed into non-volatile memory for comparison to magnetic fields/properties detected by the sensor 40).
Murphree et al does not teach verbatim, magnetic measurement changes above a threshold amount.
However Murphree et al teaches, The fluid 24 could be any type of fluid which is injected into an earth formation, e.g., for stimulation, conformance, acidizing, fracturing, water-flooding, steam-flooding, treatment, gravel packing, cementing, or any other purpose (paragraph [0030]); To open the valve 16, a magnetic device 38 is displaced into the valve to activate an actuator 50 thereof. The magnetic device 38 is depicted in FIG. 2 as being generally cylindrical, but other shapes and types of magnetic devices (such as, balls, darts, plugs, wipers, fluids, gels, etc.) may be used in other examples. For example, a ferrofluid, magnetorheological fluid, or any other fluid having magnetic properties which can be sensed by the sensor 40, could be pumped to or past the sensor in order to transmit a magnetic signal to the actuator 50 (paragraph [0035]); The sensor 40 is connected to electronic circuitry 42 which determines whether the sensor has detected a particular predetermined magnetic field, or pattern or combination of magnetic fields, magnetic permittivity or other magnetic properties of the magnetic device 38. For example, the electronic circuitry 42 could have the predetermined magnetic field(s), magnetic permittivity or other magnetic properties programmed into non-volatile memory for comparison to magnetic fields/properties detected by the sensor 40 (paragraph [0039]); If the electronic circuitry 42 determines that the sensor 40 has detected the predetermined magnetic field(s) or change(s) in magnetic field(s), the electronic circuitry causes a valve device 44 to open (paragraph [0042], valve opening after a predetermined amount of time or predetermined number of magnetic devices  being detected by the sensor 40 ([0066],[0067]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Murphree et al to provide for monitoring the presence of detectable magnetic member in the fluid as taught by Murphree et al  (paragraphs [0037], [0039]-[0042]).
One of the ordinary skill in the art would have been motivated to make such a modification to detect the presence  of detectable magnetic member in the fluid as taught by Murphree et al  (paragraphs [0037], [0039]-[0042]).
5. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Murphree et al (US 20160258280 A1) and in view of Owens (US 2003/0029611 A1).
Regarding dependent claim 4, Murphree et al (US 20160258280 A1) teaches the apparatus of claim 1.
Murphree et al further teaches, wherein the first fluid comprises a fluid for a reverse cementing operation (The fluid 24 could be any type of fluid which is injected into an earth formation, e.g., for stimulation, conformance, acidizing, fracturing, water-flooding, steam-flooding, treatment, gravel packing, cementing, or any other purpose. Thus, it will be appreciated that the principles of this disclosure are applicable to many different types of well systems and operations, paragraph [0030]).
Owens (US 2003/0029611 A1) teaches, (see paragraphs [0038]-[0043] and figures 2-4: an interrogator (60) utilizes a magnetic field modulation system to monitor for the presence of detectable members (62) which are suspended in an interface layer (50), wherein the interrogator (60) creates a magnetic field (64) that becomes unbalanced or detuned when one 
    PNG
    media_image4.png
    403
    436
    media_image4.png
    Greyscale
or more detectable member (62) pass through magnetic field (64), wherein the detectable member (60) includes a first elongated element of high magnetic permeability ferromagnetic material disposed adjacent to at least a second element of ferromagnetic material having higher coercivity than the first element, and wherein when subjected to an interrogation frequency of electromagnetic radiation, detectable member (62) causes harmonics of the interrogating frequency to be developed in the receiving coil of interrogator (60) and the detection of such harmonics by interrogator (60) indicates the presence of detectable member (62)).
Owens (US 2003/0029611 A1) further teaches, the system of the present invention may be specifically used for closing a subterranean valve to terminate a reverse cementing operation. This system comprises at least one interrogator operably associated with the valve, an interface between a first fluid and a cement composition that is pumped through an annulus between a pipe string and a wellbore and at least one detectable member associated with the interface that is detectable by the interrogator when the detectable member comes in communicative proximity with the interrogator causing the interrogator to send a signal the close the valve (paragraph [0013]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Murphree et al by providing for monitoring the presence of detectable magnetic member in the fluid as taught by Owens  (paragraphs [0038]-[0043]).
One of the ordinary skill in the art would have been motivated to make such a modification to detect the presence  of detectable magnetic member in the reverse cementing fluid as taught by Owens  (paragraphs [0013]).
Prior art relevant but not cited in the office action
6. The following prior art is relevant but currently not cited in the Non-final office action.
Kyle et al (US 2013/0264051 A1) teaches, A system for use with a subterranean well can include a magnetic sensor, a magnetic device which propagates a magnetic field to the magnetic sensor, and a barrier positioned between the magnetic sensor and the magnetic device. The barrier can comprise a relatively low magnetic permeability material. A method of isolating a magnetic sensor from a magnetic device in a subterranean well can include separating the magnetic sensor from the magnetic device with a barrier interposed between the magnetic sensor and the magnetic device, the barrier comprising a relatively low magnetic permeability material. A well tool can include a housing having a flow passage formed through the housing, a magnetic sensor in the housing, and a barrier which separates the magnetic sensor from the flow passage, the barrier having a lower magnetic permeability as compared to the housing.
Dillenbeck et al (US 2003/0192695 A1) teaches, An apparatus for use in circulating cement in a casing in a wellbore is described having a first component such as a sensor disposed on the casing and a second component such as a detectable device disposed at a fluid interface formed between the cement and a fluid. The sensor may be a sensor coil mounted on the perimeter of the lower end of the casing, while the detectable device may be a transponder capable of emitting Radio Frequency Identification signals to the sensor to signal its arrival at the lower end of the casing. The transponder may be encased in a protective covering. Also described is a method of cementing a casing utilizing a first component such as a sensor disposed on the casing and a second component such as a detectable device disposed in the cement.
Merron et al (US 2013/0048291 A1) teaches, A method of actuating a well tool can include producing a magnetic pattern in the well, thereby transmitting a corresponding magnetic signal to the well tool, and the well tool actuating in response to detection of the magnetic signal. A method of injecting fluid into selected ones of multiple zones can include producing a magnetic pattern in a tubular string having multiple injection valves interconnected therein, actuating a set of at least one of the injection valves in response to the magnetic pattern producing, producing another magnetic pattern in the tubular string, and actuating another set of at least one of the injection valves in response to the second magnetic pattern producing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858